     Case 1:19-cv-01695-RRM-SJB Document 2 Filed 03/25/19 Page 1 of 2 PageID #: 15


AO 440(Rev. 12/09) Summons in a Civil Action


                                    United States District Court
                                                              for the

                                                   Eastern District of New York


JAIRO VILLANUEVA, individually and on behalf of all
                  others similarly situated
                            Plaintiff

                                                                        Civil Action No.
  TQ PIZZERIA CORP. d/b/a LENNY'S PIZZA et al.

                           Defendant
                                                                                            A, M.J.
                                                SUMMONS IN A CIVIL ACTION


To:(Defendant's name and address) TQ PIZZERIA CORP. d/b/a LENNY'S PIZZA, 44-08 Greenpoint Avenue,
                                        Sunnyside, New York 11104
                                        LENNY'S PIZZA OF SUNNYSIDE, INC. d/b/a LENNY'S PIZZA, 44-08 Greenpoint
                                        Avenue, Sunnyside, New York 11104
                                        BLERANT QOKU,44-08 Greenpoint Avenue, Sunnyside, New York 11104



         A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiffan answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Helen F. Dalton & Associates, P.C.
                                        Roman Avshalumov, Esq.
                                        80-02 Kew Gardens Road, Suite 601
                                        Kew Gardens, NY 11415




       If you fail to respond,judgment by default will be entered against you for the relief dememded in the complaint.
You also must file your answer or motion with the court.


                                                                        DOUGLAS C..
                                                                            CLERK OF COURT



Date:
                      25 2019
                                                                                     Signature ofCleff^f-Beputy Clerk^i
      Case 1:19-cv-01695-RRM-SJB Document 2 Filed 03/25/19 Page 2 of 2 PageID #: 16


AO 440(Rev. 12/09) Summons in a Civil Action(Page 2)

Civil Action No.


                                                        PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed. R. Civ. P. 4(I))

          This summons for(name ofindividual and title, ifany)
was received by me on (date)


          O I personally served the summons on the individual at(place)
                                                                                on (date)                          ; or


          □ I left the summons at the individual's residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual's last known address; or

          □ I served the summons on (name of individual)                                                                    , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                                 on (date)                         ; or


          □ I returned the summons unexecuted because                                                                            ; or

          D Other (specify):




          My fees are $                         for travel and $                  for services, for a total of $          o.OO


          I declare under penalty of perjury that this information is true.


Date:
                                                                                       Server's signature



                                                                                     Printed name and title




                                                                                        Server's address


Additional information regarding attempted service, etc:
